Citation Nr: 0200884	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  95-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for glaucoma due to 
steroids taken for service-connected rheumatoid arthritis 
with ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service between March 1949 and January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In October 1999, the Board denied entitlement to service 
connection for glaucoma due to steroids taken for service-
connected rheumatoid arthritis with ankylosing spondylitis.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, which the Court granted in December 2000.  
The case has been returned to the Board for further appellate 
review consistent with the joint motion.


FINDINGS OF FACT

1.  Glaucoma was not manifest during service or within one 
year of separation.  

2.  Glaucoma is not related to service or to service-
connected rheumatoid arthritis with ankylosing spondylitis.  


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by service or 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.307, 3,309 (2001).

2.  Glaucoma is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for findings or a 
diagnosis of glaucoma.  The April 1971 separation examination 
report shows that the veteran's eyes, to include visual 
acuity and refraction, were normal.  

A February 1983 VA outpatient treatment record reveals a 
diagnosis of astigmia with presbyopia amblyopia os secondary 
to central retinal occlusion with venous stasis.  A February 
1984 VA outpatient treatment records shows that the veteran 
complained of decreased visual acuity.  The assessment was 
questionable vascular occlusion.  The assessments later that 
month were central retinal vein occlusion and venous stasis 
retinopathy os.  

VA outpatient treatment records, dated from March 1992 to 
February 1993, show that the veteran was diagnosed with 
questionable low-tension glaucoma and normal tension 
glaucoma.  A July 1992 record contains an impression that the 
veteran had characteristic glaucomatous disk changes and that 
the visual fields suggested glaucomatous nerve changes, 
bilaterally.  Etiologies included probable normal tension 
glaucoma vs. glaucomatous damage to the optic nerve in the 
past, secondary to steroids.  A November 6, 1992 record of 
treatment notes a family history (father) of glaucoma.  A 
record dated November 16, 1992 also notes a family history of 
glaucoma.  

In a March 1993 statement in support of his claim, the 
veteran stated that he had decreased vision as a result of 
glaucoma.  He stated that he had been advised that it was 
caused by steroids and other medications that he had taken 
for service-connected arthritis.  

In his March 1995 substantive appeal, VA Form 9, the veteran 
stated that he was told by doctors that the medicine he had 
been taking for arthritis, to include Gold Salt, could cause 
damage to the eyes.  He further reported that in 1980, he was 
told that a blood vessel had ruptured and that it could have 
been cause by the medicine.  He also related that he did not 
have a family history of glaucoma.  Specifically, he stated 
that none of his siblings or his father had glaucoma.  He 
indicated that glaucoma and blindness in the left eye were 
caused by hemorrhaging.  

On VA examination in April 1993, the examiner summarized that 
the veteran had been on steroids for 30 years for arthritis 
and ankylosing spondylitis, with increased intraocular 
pressure approximately one year earlier.  The report notes 
that the veteran was started on medication.  The examiner 
related that it was felt at that time that the veteran had 
low-tension type open angle glaucoma.  Following examination, 
the diagnoses included glaucoma, chronic open angle type.  
The examiner stated that he/she did not believe that the 
veteran's glaucoma was steroid related with a positive family 
history of glaucoma and no other signs of steroid problems.  
The examiner opined that it was just chronic open angle 
glaucoma.  

In an April 1993 consultation at the VA rheumatology clinic, 
the doctor opined that steroids may have contributed to 
glaucoma.  

In a December 1996 VA examination report, the examiner 
provided a synopsis of the veteran's medical history, to 
include that he had been diagnosed with glaucoma about a 
decade earlier, as well as medications.  Diagnostic testing 
was performed.  The diagnoses included chronic open angle 
glaucoma, bilateral, controlled.  


In a June 1998 VA review of records report, the examiner 
stated that based on a review of the medical records, and 
because of the veteran's positive family history for glaucoma 
and the extent of his cupping, as well as lack of cataract 
formation, that he/she did not believe the glaucoma was 
steroid induced.  The examiner opined that his type of 
glaucoma was familial, chronic open angle glaucoma.  

A February 1999 VA outpatient treatment record notes 
cataracts.  

In a note received in February 1999, the veteran stated that 
he had cataract formation on his left eye.  He indicated that 
none of his family members had glaucoma.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection for an organic 
disease of the nervous system may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the May 1994 rating decision of the reasons and bases for the 
denial of his claim.  He was further notified of this 
information in the February 1995 and January 1999 statement 
of the case and supplemental statement of the case, 
respectively.  The Board concludes that the discussions in 
the May 1994 rating decision, as well as in the statement and 
supplemental statement of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The Board notes that the 
veteran was afforded the opportunity for a hearing.  The 
Board also notes that while the veteran indicated in his 
March 1995 substantive appeal, VA Form 9, that he had been 
treated in the 1980s for a ruptured blood vessel at Ft. 
Gordon, the veteran has repeatedly been advised to submit 
evidence to support his claim.  In any case, he has not 
alleged that the records relate glaucoma to steroid use.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Lastly, the Board notes that in March 2001, the 
veteran was again informed that that he could submit 
additional evidence and argument.  He was also informed that 
if he had questions he could contact VA.  This action 
complies with the orders of the Court and VCAA.

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Analysis

The veteran does not contend that glaucoma was incurred in or 
aggravated during his active military service, and the record 
does not raise such.  

Instead, the veteran claims that his glaucoma is due to 
steroids taken for service-connected rheumatoid arthritis 
with ankylosing spondylitis.  The evidence shows that the 
veteran has glaucoma.  The issue is whether glaucoma 
including a degree of the disability is a result of steroids 
taken for his service-connected disability.  

Initially, the Board notes that the joint motion for remand 
indicates that there may have been a Stegall violation in 
association with the Board's remand and subsequent VA 
examination.  Stegall v West, 11 Vet. App. 268, 271 (1998).  
Specifically, the joint motion implies that the December 1996 
VA examination may have been inadequate because the 
examiner's review of the record was inadequate.  However, the 
Board's October 1996 remand requested that the physician 
review the records.  There was no requirement that the 
examiner detail anything further other than the fact that the 
record was reviewed.  The Board finds that the report of that 
examination, along with the additional VA examinations, as 
well as the VA outpatient treatment records, provide 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses for reaching a fair 
determination.  More specifically, the Board did not request 
the examiner to resolve the veteran's contradictory 
statements regarding a family history.  The assertion on page 
4 of the joint motion that the examiner entered an 
unsupported statement of family involvement is inconsistent 
with the evidence of record and inconsistent with the Board 
decision.   

The October 1999 Board decision specifically addressed the 
conflicting histories contained in the record as to whether 
the veteran had a familial history of glaucoma.  The Board 
determines in this decision that the more recent assertions 
by the veteran that there was no family history of glaucoma 
made for claims purposes are outweighed by the two reports 
made early on in the progression of the disease, by medical 
professionals, for treatment purposes.  The Board concludes 
that statements advanced for treatment purposes are more 
probative than statements advanced in support of a claim for 
benefits.

The June 1998 VA report of examination notes that the 
conclusion that the veteran's glaucoma was steroid induced, 
was based, in part, on a lack of cataract formation.  While a 
February 1999 VA outpatient treatment reveals cataracts, the 
diagnosis was open angle glaucoma.  In any case, the presence 
of cataracts was only a part of the basis of the opinion.  

While a rheumatologist stated that steroids may have caused 
the glaucoma there is no evidence that this was based on 
examination of the veteran's eyes or that the rheumatologist 
had the specialized equipment and training to evaluate the 
veteran's eyes.  There is no evidence that the 
rheumatologist's comment was anything more than a 
generalization as to a possibility.  Similarly, July 1992 
statement raised multiple possibilities, among them changes 
due to steroid use.  However, the Board is under an 
obligation to review all the evidence of record.  When all 
the evidence is assembled, the Secretary, is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The medical opinions of the numerous eye professionals who 
have actually examined the veteran's eyes with specialized 
testing equipment must be given much greater probative 
weight.  They have not diagnosed a secondary glaucoma, but 
have consistently diagnosed a primary disorder.  One doctor 
who examined the veteran specifically expressed the opinion, 
in 1993 and 1999, that the glaucoma was not due to steroid 
use.  Although other examiners have raised a possibility of a 
relationship, when the relationship was directly addressed it 
was determined that the veteran did not have a steroid 
induced glaucoma.  Specific medical opinions that rule in or 
rule out a relationship are more probative than opinions that 
merely raise a possibility.  Therefore, the preponderance of 
the evidence is clearly against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 1991).  
Lastly, in regard to the cataracts, such finding does not 
weigh against the negative medical opinions.  On balancing 
the evidence, the Board concludes that there remains a lack 
of a convincing opinion establishing a relationship and there 
remain specific opinions that there is no relationship 
between this veteran's use of steroid and the development of 
glaucoma.

The veteran has related his glaucoma to his service-connected 
rheumatoid arthritis with ankylosing spondylitis.  Weighed 
against his statements are the opinions of skilled 
professionals who have determined that glaucoma was not 
steroid induced.  The Board concludes that the determinations 
of skilled professionals are more probative.  The Board notes 
that the veteran has also related glaucoma to a hemorrhage in 
the left eye.  As to the veteran's contention that glaucoma 
is a result of hemorrhage in the left eye, there is no 
evidence in support of such or that hemorrhage in the left 
eye was a result of service.  

In summary, the evidence in support of a finding that the 
veteran's glaucoma was steroid induced is speculative.  While 
some examiners have opined that such may be a possibility, 
there is no conclusive evidence of such.  In contrast, the 
April 1993 VA examiner unambiguously stated that the 
veteran's glaucoma was not believed to be steroid related.  
Likewise, the June 1998 VA report of examination reflects 
that the veteran's glaucoma was not believed to be steroid 
induced.  The Board has a legal obligation to balance the 
evidence.  The Board concludes that definitive statements 
that there is no relationship are more probative than 
speculative theories which are then not confirmed.  Thus, a 
preponderance of the evidence is against a finding that the 
veteran's glaucoma is related to service or his service 
connected disability.


ORDER

Service connection for glaucoma due to steroids taken for 
service-connected rheumatoid arthritis with ankylosing 
spondylitis is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

